DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species (1), Fig.1 in the reply filed on 02/28/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14 – 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/28/2022.

Claim Objections
Claims 1 and 20 are objected to because of the following informalities:  
In claims 1 and 20, the various recitations of “opposing” should be changed to “opposite” for clarity. Appropriate correction is required.
In claim 1/I.15, the recitation of “radiused,” should read as “radiused around the at least one vertical aperture” for clarity. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 20/II.30 – 32, the recitation of “the second portions defining …each have a roughened bioactive surface” makes the claim unclear and vague, as for not specifying if the roughened surface refers to the top, bottom, lateral and posteriors surfaces or to the second portions, clarification is requested.
For the sake of examination, the preceding limitation is interpreted as referring to the top, bottom, lateral and posteriors surfaces. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patterson et al. (US Pub. 2013/0110243 A1) alone, or alternatively in view of Randall et al. (US Pub. 2006/0241760 A1), and further in view of McEntire et al. (US Pub. 2013/0302509 A1).

    PNG
    media_image1.png
    323
    788
    media_image1.png
    Greyscale

Claim 1, Patterson (243) discloses a corpectomy implant for replacing a functional spinal unit of a patient, wherein the functional spinal unit includes two adjacent vertebrae and an intervening disc [abstract, Figs. 2 – 8, Fig. 2 to Patterson, above, with the understanding that the term “corpectomy” does not structurally limit the claimed implant, wherein a height of a corpectomy implant can vary to correspond to the treated patient], the implant, comprising: 
a body that is generally oval-shaped in transverse cross section [a body of implant 1 has a generally oval shape, ¶40], and having a height substantially the same as a height of the functional spinal unit to be replaced [the body of the implant 1 has a height measured between top-bottom portions, thereby meeting the claimed structure, and therefore inherently capable of corresponding to a measured height of a subject], and the body comprises: 
an external top surface [at least a portion by 10, ¶39], an external bottom surface [at least a portion by 20, ¶39], opposing external lateral sides [Fig.2 to Patterson, above], opposing external anterior and posterior sides [Fig.2 to Patterson, above], a substantially hollow center [¶40, by 60], a transverse aperture through the opposing external lateral sides and in 
Assuming, Applicant does not agree with the preceding rejection directed to that the implant is inherently capable of being used as a corpectomy implant. The office takes alternative interpretation in view of Randall, which teaches an analogous implant [abstract] which can have a height ranging between 5 and 25 mm when being used as an intervertebral spacer, or have a height ranging between 17 and 100 mm when being used as a corpectomy device [para.42].
Accordingly, a person of ordinary skill in the art would have been motivated before the effective date of the current application to construct the implant of Patterson having a height of 20 mm or more in order to be used as a corpectomy device in view of Randall. One would have been motivated to do so in order to provide an implant having sufficient height to replace intervertebral disk and vertebral bodies and fuse patient’s spine [Randall, para.1].
Patterson alone or in combination with Randall does not explicitly disclose wherein at least a portion of each opposing external lateral side comprises a roughened surface.
McEntire teaches an analogous implant [abstract] comprising top and bottom surfaces [102 and 104, Figs.1], and opposing lateral and posterior sides [defined by lateral and posterior portions of 108] having roughened surfaces to improve the antibacterial function and characteristics of the implant [paras.25 and 67].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the current application to combine the teachings of Patterson alone or in combination with Randall and McEntire, and modify the implant of the combination of Patterson alone or in combination with Randall to include roughened portions on the opposing external lateral sides in view of the implant of McEntire. One would have been motivated to do so in order to improve the antibacterial function and the characteristics of the implant [paras.25 and 67, McEntire] and the osteointegration of the implantable device.
Claims 2 – 5, Patterson alone or in combination with Randall in view of McEntire discloses the limitations of claim 1, as above, and further, Patterson discloses (claims 2 – 3) wherein the body comprises a metal; and wherein the metal comprises titanium or an alloy thereof [¶39, the body comprised of at least titanium]; (claim 4) wherein the body comprises a polymer comprising polyetherether-ketone or ultra-high molecular weight polyethylene [¶39, the body comprised of at least polymer]; (claim 5) .  
Claims 1, 5 – 13 and 16 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patterson et al. (US Pub. 2013/0123925 A1) alone, or alternatively in view of Randall et al. (US Pub. 2006/0241760 A1), and further in view of McEntire et al. (US Pub. 2013/0302509 A1).

    PNG
    media_image2.png
    360
    582
    media_image2.png
    Greyscale

Claim 1, Patterson (925) discloses a corpectomy implant for replacing a functional spinal unit of a patient, wherein the functional spinal unit includes two adjacent vertebrae and an intervening disc [abstract, Figs. 1 – 10, and Fig.1 to Patterson, above, with the understanding that the term “corpectomy” does not structurally limit the claimed implant, wherein a height of a corpectomy implant can vary to correspond to the treated patient], the implant, comprising: 
a body that is generally oval-shaped in transverse cross section [a body of implant 1 has a generally oval shape, ¶75], and having a height substantially the same as a height of the functional spinal unit to be replaced [the body of the implant 1 has a height measured between 
an external top surface [at least a portion by 10, ¶75], an external bottom surface [at least a portion by 20, ¶75], opposing external lateral sides [by 70], opposing external anterior and posterior sides [Fig.1 to Patterson, above], a substantially hollow center [¶82, by 60], a transverse aperture through the opposing external lateral sides and in communication with the hollow center [apertures 70], and a vertical aperture [aperture 60], extending from the top surface to the bottom surface [¶79], and defining a transverse rim on the top surface and on the bottom surface [defined by at least portions by the top and bottom surfaces], the transverse rim having a first portion that is blunt and radiused portion along the top of each of the opposing external lateral sides and the top of the external posterior side [wherein the rim has at least a portion along the lateral and posterior sides defining a smooth and blunt first portion, Fig.1A], and a second portion that is not blunt and radiused [wherein the rim has a at least an anterior portion defining a not blunt second portion, Fig.1], wherein the blunt and radiused portion does not include any roughened surface [best shown in Fig.1A, wherein the at least blunt portion of the rim, by the lateral and posterior sides, does not have a roughened surface], and 25wherein the body has a sharp edge at the junction of the external anterior side and the top surface and at the junction of the external anterior side and the bottom surface [edge 8, ¶94].  
Assuming, Applicant does not agree with the preceding rejection directed to that the implant is inherently capable of being used as a corpectomy implant. The office takes alternative interpretation in view of Randall, which teaches an analogous implant [abstract] which can have a height ranging between 5 and 25 mm when being used as an intervertebral spacer, or have a height ranging between 17 and 100 mm when being used as a corpectomy device [para.42].
Accordingly, a person of ordinary skill in the art would have been motivated before the effective date of the current application to construct the implant of Patterson having a height of 20 mm or more in order to be used as a corpectomy device in view of Randall. One would have been motivated to do so in order to provide an implant having sufficient height to replace intervertebral disk and vertebral bodies and fuse patient’s spine [Randall, para.1].
Patterson alone or in combination with Randall does not explicitly disclose wherein at least a portion of each opposing external lateral side comprises a roughened surface.
McEntire teaches an analogous implant [abstract] comprising top and bottom surfaces [102 and 104, Figs.1], and opposing lateral and posterior sides [defined by lateral and posterior portions of 108] having roughened surfaces to improve the antibacterial function and characteristics of the implant [paras.25 and 67].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the current application to combine the teachings of Patterson alone or in combination with Randall and McEntire, and modify the implant of the combination of Patterson alone or in combination with Randall to include roughened portions on the opposing external lateral sides in view of the implant of McEntire. One would have been motivated to do so in order to improve the antibacterial function and the characteristics of the implant [paras.25 and 67, McEntire] and the osteointegration of the implantable device.
Claims 5 – 13 and 16 – 19, Patterson alone or in combination with Randall in view of McEntire discloses the limitations of claim 1, as above, and further, Patterson discloses (claim 5) wherein the body is a composite formed, in part, of metal and, in part, of a non-metal selected from polyetherether-ketone and ultra-high molecular weight polyethylene [¶21, composite implant]; (claim 6) wherein the posterior side comprises a generally tapered edge [Fig.5]; (claim 7) wherein the implant comprises a lordotic angle adapted to facilitate alignment of the spine [¶93]; (claim 8) bone graft material disposed in the substantially hollow center [¶82]; (claim 9) wherein the bone graft material is cancellous autograft bone, allograft bone, demineraHzed bone matrix (DBM), porous synthetic bone graft substitute, bone morphogenic protein (BMP), or combinations thereof [¶82]; (claim 10) comprises one or more screw apertures extending through the anterior side and top surface and through the anterior side and bottom surface [44, ¶65]; (claim 12)  wherein the anterior side includes an opening achieving one or more of the following functions: being adapted to engage a delivery device, facilitating delivery of bone graft material to the substantially hollow center, enhancing visibility of the implant, and providing access to the bone graft material [at least one aperture 44 exhibits substantially identical structure to that claimed, and thereby inherently capable of performing the claimed function(s), Figs.4]; (claim 13) wherein the transverse aperture is a first transverse aperture, and the anterior side includes a second transverse aperture in communication with the hollow center [wherein the transverse aperture 70, and at least one aperture 44 are transverse apertures in communication with the hollow center, Figs.4]; (claims 16 – 17) wherein the functional spinal unit is a cervical or a lumber functional spinal unit [¶11]; (claim 19) wherein the implant is dimensioned to be implanted into a channel through an end plate bone of the vertebrae such that the roughened surface on the posterior side and each opposing lateral side contacts extant vertebral bone that at 28least partially surrounds the channel, and wherein the substantially hollow center is operable to receive a bone graft material through the transverse aperture such that the extant vertebral bone contacts the bone graft material [the preceding limitations are treated as intended use limitations, and the office is of the position that the implant of at least the combination of Patterson and 
Claims 11 and 18, Although, McEntire teaches that the roughened surface comprises macro-, micro-, and nano-scale structures capable of facilitating bone growth [¶25 and ¶67, the office takes the interpretation that at least a portion of a micro structure alone or in combination with another micro structure defines a macro and nano scale structures], and wherein the macro-scale structures have an average mean spacing of from 400 micrometers to 2,000 micrometers, the micro-scale structures have an average mean spacing of from 20 micrometers to 400 micrometers, and the nano-scale structures have an average mean spacing of from 0.5 micrometers to 20 micrometers [¶20].    
According to alternative interpretation, although, McEntire does not explicitly disclose a pattern of macro, micro and nano scale structure. 
Patterson discloses that the rough surface can include a pattern having macro, micro and nano features [¶18 - ¶20].
A person of ordinary skill in the art would have been motivated before the effective filing date of the current application to construct the roughened surface of the external lateral sides of the implant of Patterson in view of McEntire having a pattern of macro, micro and nano features in view of Patterson. One would have been motivated to do so in order to provide a functionally equivalent roughened surface that enhances the friction of the implant in relation to the surrounding tissue without damaging the surrounding tissue to thereby inhibit migration of the implant [¶18 - ¶20].
Claim 20, Patterson (925) discloses a corpectomy implant for replacing a functional spinal unit of a patient, wherein the functional spinal unit includes two adjacent vertebrae and an 
a body that is generally oval-shaped in transverse cross section [a body of implant 1 has a generally oval shape, ¶75], has a height substantially the same as the height of the functional spinal unit to be replaced [the body of the implant 1 has a height measured between top-bottom portions, thereby meeting the claimed structure, and therefore inherently capable of corresponding to a measured height of a subject], the body comprising: 
an external top surface [at least a portion by 10, ¶75] configured to contact a superior vertebra of the patient, an external bottom surface [at least a portion by 20, ¶75] configured to contact an inferior vertebra of the patient, wherein the height of the body is measured from the top surface to the bottom surface [wherein distance between top and bottom surfaces intended for engaging superior and inferior subjects, defines a height of the implant], opposite external lateral sides [by 70] extending between the external top surface and the external bottom surface [Fig.1 to Patterson, above], a substantially hollow center [¶82, by 60], an external anterior side extending between the external top surface and the external bottom surface [Fig.1 to Patterson, above], an external posterior side opposite to the external anterior side, and extending between the external top surface and the external bottom surface [Fig.1 to Patterson, above], a transverse aperture through at least one of the opposing external lateral sides [apertures 70], and in communication with the hollow center [Figs.1], and  29at least one vertical through aperture [aperture 60] extending from the top surface to the bottom surface [¶79] and defining a transverse rim on each of the top surface and the bottom surface [defined by at least portions by the top and bottom surfaces], wherein a first portion of the transverse rim on the top surface is 
Assuming, Applicant does not agree with the preceding rejection directed to that the implant is inherently capable of being used as a corpectomy implant. The office takes alternative interpretation in view of Randall, which teaches an analogous implant [abstract] which can have a height ranging between 5 and 25 mm when being used as an intervertebral spacer, or have a height ranging between 17 and 100 mm when being used as a corpectomy device [para.42].
Accordingly, a person of ordinary skill in the art would have been motivated before the effective date of the current application to construct the implant of Patterson having a height of 20 mm or more in order to be used as a corpectomy device in view of Randall. One would have been motivated to do so in order to provide an implant having sufficient height to replace intervertebral disk and vertebral bodies and fuse patient’s spine [Randall, para.1].
Patterson alone or in combination with Randall does not explicitly disclose wherein at least a portion of each opposing external lateral sides and the posterior side comprises a roughened bioactive surface.
McEntire teaches an analogous implant [abstract] comprising top and bottom surfaces [102 and 104, Figs.1], and opposing lateral and posterior sides [defined by lateral and posterior portions of 108] having roughened surfaces to improve the antibacterial function and characteristics of the implant [paras.25 and 67].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the current application to combine the teachings of Patterson alone or in combination with Randall and McEntire, and modify the implant of the combination of Patterson alone or in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/SAMUEL S HANNA/Primary Examiner, Art Unit 3775